—Judgment, Supreme Court, New York County (Renee White, J.), rendered April 4, 2000, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him to a term of five years probation, unanimously affirmed.
The court properly exercised its discretion in denying defendant youthful offender treatment. Defendant failed to successfully complete several drug treatment programs due to his poor attendance and positive tests for drugs, and was arrested on a new charge shortly after being placed on interim supervision (see People v Reshard, 293 AD2d 290, lv denied 98 NY2d 680). Concur — Mazzarelli, J.P., Saxe, Sullivan, Williams and Gonzalez, JJ.